Citation Nr: 0020958	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-02 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for depression 
secondary to service-connected bilateral knee disabilities.

2.  Entitlement to an increased evaluation for chronic left 
knee disability, currently evaluated as 10 percent disabling 
for instability and 10 percent disabling for degenerative 
joint disease.

3.  Entitlement to an increased evaluation for chronic right 
knee disability, currently evaluated as 10 percent disabling 
for instability and 10 percent disabling for degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO) which denied entitlement to increased ratings for 
service-connected left and right knee disorders, then 
evaluated as 10 percent disabling for degenerative joint 
disease.

A March 1998 VA Form 21-4193, Notice to VA of Veteran or 
Beneficiary Incarcerated in a Penal Institution, inter alia, 
indicated that on May 7, 1997, the veteran was convicted of a 
felony and began serving a 25-year sentence.

Based on the available record at that time, the RO granted 
entitlement to separate 10 percent disability evaluations for 
service-connected left and right knee disorders based on 
instability in an April 1999 rating decision.  The denial of 
disability evaluations in excess of 10 percent for 
degenerative joint disease of the left and right knees was 
confirmed and continued.

The veteran failed to report for his scheduled November 1999 
hearing before a Member of the Board on account of his 
current incarceration.




FINDINGS OF FACT

1.  VA clinical records developed in May and June of 1996 
suggest that the veteran manifests depression secondary to 
chronic pain resulting from his service-connected 
disabilities.

2.  The claim for secondary service connection for chronic 
depression is plausible.


CONCLUSION OF LAW

The claim of entitlement to secondary service connection for 
chronic depression is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Where a veteran has served for 90 
days or more during a period of war or following peacetime 
service on or after January 1, 1947, and a psychoses becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Secondary service connection is warranted when 
a disability is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a) 
(1999), or, to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice- 
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Further, in determining whether a claim should be is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).

Insofar as the veteran's May and June 1996 VA treatment 
records show that he was treated in the Mental Health Clinic 
for reactive depression overlying chronic pain syndrome 
relating to his knees, the Board finds that a well grounded 
claim for secondary service connection for chronic depression 
has been presented.  See Epps and Caluza, supra.

In light of the Board's finding that the veteran's claim is 
well-grounded, his claim seeking entitlement to secondary 
service connection is to be determined following a merits 
adjudication by the RO.


ORDER

The claim of entitlement to secondary service connection for 
chronic depression is well grounded, and to this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to secondary service 
connection for chronic depression is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In addition, the veteran's claims of entitlement to increased 
ratings for his service-connected left and right knee 
disorders are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented claims 
which are plausible.  Generally, a claim for an increased 
evaluation is considered to be well grounded.  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service-connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases that present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Initially, it is noted that the veteran was apparently unable 
to report to the scheduled November 1998 VA examination 
because he was incarcerated.  The Court has "cautioned those 
who adjudicate claims of incarcerated veterans to be certain 
that they tailor their assistance to the peculiar 
circumstances of confinement.  Such individuals are entitled 
to the same care and consideration given to their fellow 
veterans."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, VA Manual M-1, Part I, Chapter 16, 16.14 (a) 
provides that:

The Clinic Director at a clinic of 
jurisdiction will, on request and when 
necessary, arrange with appropriate 
officials at a penal institution for the 
examination, at VA expense, of 
individuals confined in such institutions 
who have filed claims for C&P benefits or 
who are receiving such benefits.  If 
special examinations are required which 
cannot be procured at VA expense from the 
medical staff of the institution, other 
fee-basis physicians who are able to 
perform the examination at the penal 
institution may be authorized to render 
the service.  Examinations for other 
purposes will not be authorized.

In the instant case, the RO made no attempt to provide 
examinations pursuant to the provisions of VA Manual M-1, 
Part I, Chapter 16, 16.14(a).  Because incarcerated veterans 
are entitled to the same degree of consideration and care as 
any other veteran, it is found that the RO did not fulfill 
its duty to assist this veteran.

Additionally, the RO made no attempt to ascertain if there 
were any treatment records available from the facility where 
the veteran is incarcerated.  See Littke, supra.

Under the circumstances of this case, it is found that 
additional assistance is necessary, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he confirm the name and 
address of the Georgia Department of 
Corrections (GDC) facility where is 
currently incarcerated, and to furnish 
signed authorizations for release to the 
VA of his medical records.  Copies of his 
GDC medical records should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  The VA Medical Administration Service 
should then arrange with the warden of 
GDC facility to have the veteran 
scheduled for comprehensive orthopedic 
and psychiatric examinations pursuant to 
the provisions of VA Manual M-1, Part I, 
Chapter 16, 16.14(a), as noted above.

The orthopedic examiner must provide a 
thorough description of the veteran's 
bilateral knee disorders, including 
complete ranges of motion studies.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  To this extent, the 
examiner must identify the symptomatology 
due to the veteran's service-connected 
and nonservice-connected pathologies.  
Hence, the veteran's claims folder should 
be made available to and independently 
reviewed by the examiner prior to 
examination.  In addition, the examiner 
must render objective clinical findings 
concerning the severity of the veteran's 
service-connected bilateral knee 
disorders, to include observations of 
muscle atrophy, pain on motion or 
propulsion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any, to the exclusion of 
any nonservice-connected disability.  The 
examination report should reconcile the 
veteran's complaints of bilateral knee 
pain with the objective findings on 
examination.

The psychiatric examiner should also 
review the claims folder prior to the 
examination and, based upon examination, 
should indicate the exact diagnosis or 
diagnoses of the veteran's psychiatric 
disorder(s), and should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his 
service-connected bilateral knee 
disorders.

A legible copy of each examination 
report, with a discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claims for secondary service 
connection for chronic depression and 
increased ratings for service-connected 
bilateral knee disorders.

4.  If any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.  Thereafter, 
the veteran should be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of one or more of his claims.  38 C.F.R. 
§ 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals


 


